 

--------------------------------------------------------------------------------

Exhibit 10.1
 
EIGHTH AMENDMENT
TO
LOAN AND SECURITY AGREEMENT
 
THIS EIGHTH AMENDMENT to Loan and Security Agreement (this "Amendment") is
entered into this 12 day of May 2011, by and between Silicon Valley Bank
("Bank") and ST. BERNARD SOFTWARE, INC., a Delaware corporation ("Borrower")
whose address is 15333 Avenue of Science, San Diego, CA 92128.
 
RECITALS
 
A.           Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of May 11, 2007 as amended by that certain First Amendment to
Loan and Security Agreement dated as of July 9, 2007, that certain Second
Amendment to Loan and Security Agreement dated as of August 13, 2007, that
certain Third Amendment to Loan and Security Agreement dated as of January 25,
2008, that certain Fourth Amendment to Loan and Security Agreement dated as of
July 23, 2008, that certain Fifth Amendment to Loan and Security Agreement dated
as of February 27, 2009, that certain Sixth Amendment to Loan and Security
Agreement dated as of March 23, 2010 and that certain Seventh Amendment to Loan
and Security Agreement dated as of September 29, 2010 (as the same may from time
to time be further amended, modified, supplemented or restated, the "Loan
Agreement").
 
B.           Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.
 
C.           Borrower has requested that Bank amend the Loan Agreement to (1)
extend the maturity date, and (ii) make certain other revisions to the Loan
Agreement as more fully set forth herein.
 
D.           Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.
 
AGREEMENT
 
NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:
 
1.           Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.
 
2.           Amendments to Loan Agreement.
 
2.1     Section 6.9 (Financial Covenants). Section 6.9(a) is amended in its
entirety and replaced with the following:
 
(a)   Tangible Net Worth. A Tangible Net Worth not less than negative Nineteen
Million Five Hundred Thousand Dollars ($19,500,000) at all times, increasing
quarterly by fifty percent (50%) of Net Income and monthly by fifty percent
(50%) of issuances of equity after September 30, 2010 and the principal amount
of Subordinated Debt received after September 30, 2010."
 
2.2      Section 10 (Notices). Borrower's address for notices in Section 10 of
the Agreement is amended in its entirety and replaced with the following: 15333
Avenue of Science, San Diego, CA 92128
 
 
 
1

--------------------------------------------------------------------------------

 
 
2.3     Section 13 (Definitions). The following terms and their definitions set
forth in Section 13.1 are amended in their entirety and replaced with the
following:
 
"Revolving Line Maturity Date" is June 30, 2011.
 
"Term Loan A Maturity Date" is June 30, 2011.
 
2.4     Exhibit C to the Agreement is hereby replaced with Exhibit C attached
hereto.
 
2.5     Bank hereby waives the Event of Default that occurred due to Borrower's
failure to comply with the covenant set forth in Section 6.7(b) of the Loan
Agreement for the March 2011 measuring period.
 
3.          Limitation of Amendments.
 
3.1      The amendments set forth in Section 2, above, are effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.
 
3.2       This Amendment shall be construed in connection with and as part of
the Loan Documents and all terms, conditions, representations, warranties,
covenants and agreements set forth in the Loan Documents, except as herein
amended, are hereby ratified and confirmed and shall remain in full force and
effect.
 
4.          Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:
 
4.1     Immediately after giving effect to this Amendment (a) the
representations and  warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;
 
4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;
 
4.3     The organizational documents of Borrower delivered to Bank on the Sixth
Amendment Effective Date remain true, accurate and complete and have not been
amended, supplemented or restated and are and continue to be in full force and
effect;
 
4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;
 
4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;
 
4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on either Borrower, except as already has been obtained or
made; and
 
 
 
2

--------------------------------------------------------------------------------

 
 


 
4.7      This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors'
rights.
 
5.           Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.
 
6.           Effectiveness. This Amendment shall be effective as of the date
first written above upon (a) the due execution and delivery to Bank of this
Amendment by each party hereto (b) the payment by Borrower of a extension fee
with respect to the Revolving Line in the amount of Two Thousand Five Hundred
Dollars ($2,500), (c) the delivery by Borrower to Bank of an updated billings
forecast; and (d) the due execution and delivery to Bank of updated Borrowing
Resolutions for Borrower.
 
7.           Reference to and Effect on the Loan Agreement and the Other
Documents. (i) On and after the Eighth Amendment Effective Date, each reference
in the Loan Agreement to "this Agreement", "hereunder", "hereof', "herein" or
words of like import referring to the Loan Agreement, and each reference in the
other Loan Documents to the "Loan Agreement," "thereunder," "thereof' or words
of like import referring to the Loan Agreement shall mean and be a reference to
the Loan Agreement as amended by this Amendment; and (ii) except as specifically
amended by this Amendment, the Loan Agreement and the other Loan Documents shall
remain in full force and effect and are hereby ratified and confirmed.
 
[Signature page follows]
 
 
 
 
 
 
3

--------------------------------------------------------------------------------

 
 
 
 
 
IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.
 
 
 
 
BANK
 
BORROWER
SILICON VALLEY BANK
ST. BERNARD SOFTWARE, INC,
       
By:  /s/ Derek R. Brunelle
Name:  Derek R. Brunelle
Title:  Dept. Team Leader
By:  /s/ Thalia Gietzen
Name: Thalia Gietzen
Title: VP of Finance

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
4

--------------------------------------------------------------------------------

 
 